Case 1:19-cv-21551-CMA Document 218 Entered on FLSD Docket 05/08/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-21551-CIV-ALTONAGA/Louis

  In re:

  FARM-RAISED SALMON
  AND SALMON PRODUCTS
  ANTITRUST LITIGATION
  _____________________________/

                                              ORDER

           THIS CAUSE came before the Court on Defendants’ Motion for Leave to File under Seal

  Exhibits to their Motion for Reconsideration, and Portions of that Motion [ECF No. 214];

  Defendants’ Motion to Reconsider Scheduling Order based on New Information, or in the

  Alternative for a Protective Order [ECF No. 215]; Plaintiffs’ Unopposed Motion to File under Seal

  [ECF No. 216]; and Plaintiffs’ Motion to Compel the Production of Documents in Accordance

  with the Court’s Order [ECF No 217], all filed on May 7, 2020.

           On April 6, 2020, the Court entered a Third Scheduling Order [ECF No. 207] setting a

  briefing schedule for Defendants’ Motion to Dismiss [ECF No. 211] and requiring Defendants to

  produce to Plaintiffs upon request records that Defendants had previously produced to the

  Department of Justice and other foreign and domestic government entities. (See Apr. 6, 2020

  Order 2). The Court stayed all other discovery pending resolution of Defendants’ Motion to

  Dismiss. (See id. 2).

           Defendants now move the Court to reconsider its Third Scheduling Order and include

  certain European Commission documents within the Court’s stay of discovery, or alternatively

  issue a protective order precluding production of the European Commission documents. (See

  generally Mot. Reconsider). For their part, Plaintiffs contend “Defendants offer no valid reason to
Case 1:19-cv-21551-CMA Document 218 Entered on FLSD Docket 05/08/2020 Page 2 of 2

                                                       CASE NO. 19-21551-CIV-ALTONAGA/Louis

  reconsider the Court’s [Third Scheduling Order]” and thus, “Defendants [sic] objections should be

  overruled.” (Mot. Compel 3 (alteration added)). Being fully advised, it is

         ORDERED AND ADJUDGED as follows:

         1.      Defendants’ Motion for Leave to File under Seal Exhibits to their Motion for

                 Reconsideration, and Portions of that Motion [ECF No. 214] is GRANTED.

                 Defendants may file a portion of their Motion to Reconsider and the requested

                 corresponding exhibits under seal. The unredacted Motion to Reconsider and the

                 withheld exhibits are to be kept under seal and shall be unsealed on May 8, 2021.

         2.      Plaintiffs’ Unopposed Motion to File under Seal [ECF No. 216] is GRANTED.

                 Plaintiffs may file their unredacted Motion to Compel and exhibit B to their Motion

                 under seal. Plaintiffs’ unredacted Motion to Compel and exhibit B shall remain

                 under seal and shall be unsealed on May 8, 2021.

         3.      Plaintiffs’ Motion to Compel the Production of Documents in Accordance with the

                 Court’s Order [ECF No 217] is in substance a response to the Motion to

                 Reconsider, and so the Clerk is instructed to convert it on the docket into a response

                 to Defendants’ Motion to Reconsider. Defendants have until May 15, 2020 to file

                 a reply to the Motion to Reconsider. Plaintiffs may file a sur-reply to the Motion

                 to Reconsider by May 20, 2020.

         DONE AND ORDERED in Miami, Florida, this 8th day of May, 2020.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record


                                                   2
